Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0020] and [0022] of the Specification refer to Hamming distance as Hemming distance. 
Appropriate correction is required.

Claim Interpretation
In claims 9 and 16,  (10, 2) binary code is interpreted to be an abbreviated version of commonly used notation for block codes (n, k, d)q  of alphabet size q, block length n, message length k and distance d; binary code (10, 2) transforms a message of 2-bits (e.g. 00, 01, 10, 11) to 10 bit-length codes { 0000000000, 1111111111, 1010101010, 0101010101 } as describe in [0022] of the Specification.

In claims 3, 11, 18 and 20, a number prime to 12 is interpreted to be a number relatively prime or co-prime to 12 (e.g. 5). Clarification requested. 

For claims 8, 15,  appears to convey the same concept as claims 4, 13, respectively where   { 00, 01, 10, 11 }  for transmitting a two-bit UCI appears to be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (“Physical Uplink Control Channel Design for 5G New Radio” 5G World Forum 2018 hereafter Kundu) in view of Bhattad et al. (US 2021/0044981 as supported by provisional application 62/882,857 filed Aug. 5, 2019 hereafter Bhattad ). 

For claims 1, 12, Kundu discloses mapping, a plurality of mutually orthogonal sequences (page 2 b. sequence based structure) to each of a plurality of physical resource blocks (PRBs) within an interlace (page 2 cyclic shifted low PAPR sequence orthogonal in frequency Figure 2) ; and performing, a physical uplink control channel (PUCCH) transmission in a New Radio unlicensed spectrum (abstract NR PUCCH).

Kundu does not explicitly disclose the apparatus and unlicensed spectrum.
Bhattad, in the same field of NR PUCCH transmission discloses mapping, by a processor of an apparatus (302, 300 Figure 3), a plurality of mutually orthogonal sequences (e.g. OCC 1110 Figure 11) to each of a plurality of physical resource blocks (PRBs) within an interlace (interlaced 208 RB 210 Figure 15); and performing, by the processor (302 Figure 3), a physical uplink control channel (PUCCH) transmission (title) in a New Radio unlicensed spectrum (NR-U) (title, NR designed for licensed and unlicensed spectrum [0005]).
Particularly for claim 12, Kundu does not explicitly disclose assignment from a wireless network. Bhatta, teaches assignment from a wireless network (3210 Figure 32 [0212] multiplex configuration).
It would have been obvious to one of ordinary skill before the effective filing date to adopt Bhattad’s method of multiplexing the uplink control channel [0008].

For claims 2-4, 10, 11, 17-20, Kundu does not explicitly teach Figure 2 and 5 (OCC mechanism) of Bhattad.

For claim 2, 19, Bhattad teaches cycling through the plurality of mutually orthogonal sequences (Figure 2) with a non-zero interval (e.g. M Figure 2) to result in a set of non-repeating sequences (orthogonal cover codes [0114]) selected from the plurality of mutually orthogonal sequences (510, 512, 514, 516 Figure 5A) with the non-zero interval (cyclic shift e.g. 1, 4 for sequence 512 Figure 5A) between every two adjacent sequences in the set (e.g. 510, 512 Figure 5A); and mapping the set of non-repeating sequences to the plurality of PRBs within the interlace (216 Figure 5A). 

For claims 3, 11, 18,   Bhattad discloses wherein the non-zero interval comprises a number prime to 12 (equation 1 for calculating cyclic shifts).

For claims 4, 20, Bhattad discloses mapping 12 mutually orthogonal sequences to each of 10 PRBs within the interlace (4 cover codes 510, 512, 514, 516 using 12 PRBs Figure 5A). 

For claim 5, Kundu discloses an assignment (page 1 e.g. scheduling request) of a set of sequences (e.g. PUCCH) for each PRB from a wireless network; and an uplink control information (UCI) transmission in the PUCCH in the NR-U ([abstract] PUCCH utilized to convey UCI). 

For claims 6, 8, 13, 15,  Kundu discloses receiving the assignment of four sequences for each PRB of the plurality of PRBs to represent {00, 01, 10, 11} (page 2 sequence based structure using four independent PRB resources), wherein different PRBs of the plurality of PRBs have different sequences (4 different shaded regions of Figure 2b) from the set of sequences within the interlace (Figure 2b 2 bit), and wherein the performing of the UCI transmission comprises transmitting a two-bit UCI (page 3 sequence based 2-bit HARQ-ACK).

For claims 7, 14, Kundu discloses receiving the assignment of two sequences for each PRB of the plurality of PRBs to represent {0, 1} (page 2 sequence based structure ), wherein different PRBs of the plurality of PRBs have different sequences from the set of sequences within the interlace (Figure 2b 1 bit), and wherein the performing of the UCI transmission comprises transmitting a one-bit UCI (page 2 1-bit HARQ-ACK).

For claims 10, 17,  Kundu discloses Orthogonal Cover Code (OCC 2 bits page 4) for each of four permutations of two bits comprising 00, 01, 10 and 11 for the two-bit UCI (Figure 2b PUCCH) and transmitting the subset of non-repeating sequences as the two-bit UCI (2-bit HARQ-ACK page 2). Kundu does not explicitly teach OCC mechanism.
Bhattad teaches cycling through the set of sequences (Figure 2) with a respective non-zero interval (e.g. M Figure 2) to result in a subset of non-repeating sequences (orthogonal cover codes [0114]) selected from the set of sequences (510, 512, 514, 516 Figure 5A) with the respective non-zero interval (cyclic shift e.g. 1, 4 for sequence 512 Figure 5A) between every two adjacent sequences in the subset (e.g. 510, 512 Figure 5A); 

For claims 2-4, 10, 11, 17-20, it would have been obvious to one of ordinary skill before the effective filing date to adopt Bhattad’s method of multiplexing the uplink control channel [0008].

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

None of the searched and cited prior art teaches using a (10, 2) binary code for PUCCH HARQ-ACK. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415